Order, in so far as appealed from, reversed, with $10 costs and disbursements, and motion in its entirety granted, with $10 costs, upon the ground that, according to the well-settled practice as established by many decisions, the defendant is entitled to have a full bill of particulars as asked for in the notice of motion. See American Woolen Co. of New York v. Altkrug, 137 App. Div. 621, 122 N. Y. Supp. 394; Rhodes v. Adams, 113 App. Div. 304, 98 N. Y. Supp. 913; Dempsey v. Bergen County Traction Co., 74 App. Div. 474, 77 N. Y. Supp. 456; Dwyer v. Slattery, 118 App. Div. 345, 103 N. Y. Supp. 433; Hoareau v. Schwartzkopf, 142 App. Div. 69, 70, 126 N. Y. Supp. 448; and Havholm v. Whale Creek Iron Works, 159 App. Div. 578, at 582, 144 N. Y. Supp. 833. Jenks, P. J., and Stapleton, Mills, Rich, and Putnam, JJ., concur.